                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                     Gordon P. Gallagher, United States Magistrate Judge

Civil Action No. 19-cv-00997-LTB-GPG
K.C. EISENBERGER,

        Plaintiff,

v.

MARY FALLIN,
KEVIN HERN,
JIM BRIDENSTINE,
STATE OF OKLAHOMA, Republican Party,

        Defendants.


                               RECOMMENDATION OF DISMISSAL


        This matter comes before the Court on the Complaint. (ECF No. 1).1 Plaintiff

proceeds pro se. The matter has been referred to this Magistrate Judge for

recommendation (ECF No. 8).2 The Court has considered the entire case file, the

applicable law, and is sufficiently advised in the premises. This Magistrate Judge

respectfully recommends that the Complaint be dismissed without prejudice.



1
  “(ECF No. ___)” is an example of the convention I use to identify the docket number assigned to a specific
paper by the Court’s case management and electronic case filing system (CM/ECF). I use this convention
throughout this Recommendation.
2
  Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written
objections in order to obtain reconsideration by the District Judge to whom this case is assigned. Fed. R.
Civ. P. 72(b). The party filing objections must specifically identify those findings or recommendations to
which the objections are being made. The District Court need not consider frivolous, conclusive, or general
objections. A party’s failure to file such written objections to proposed findings and recommendations
contained in this report may bar the party from a de novo determination by the District Judge of the proposed
findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C.
§ 636(b)(1). Additionally, the failure to file written objections to the proposed findings and recommendations
within fourteen (14) days after being served with a copy may bar the aggrieved party from appealing the
factual findings of the Magistrate Judge that are accepted or adopted by the District Court. Thomas v. Arn,
474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).
                                                      1
I. Factual and Procedural Background

       Plaintiff, K.C. Eisenberger, initiated this action on April 4, 2019, by filing pro se a

Complaint. (ECF No. 1). Mr. Eisenberger sues three individuals who reside in

Oklahoma, as well as the State of Oklahoma. The allegations of the Complaint are

otherwise rambling and unintelligible.

       On April 8, 2019, the Court issued an order directing Plaintiff to show cause,

within 30 days, why this action should not be dismissed for improper venue. (ECF No.

5). On April 18, 2019, the copy of the April 8 Order sent to Plaintiff at the Denver,

Colorado address he provided in the Complaint was returned to the Court as

undeliverable. (ECF No. 6). Mr. Eisenberger has not filed a notice of address change.

II. Legal Standards

       The Court construes the Complaint liberally because Mr. Eisenberger is not

represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520 21 (1972); Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court will not act as an

advocate for a pro se litigant. See Hall, 935 F.2d at 1110.

III. Analysis

       The allegations of the Complaint indicate that venue is not proper in the District

of Colorado. The general federal venue statute provides that a civil action may be

brought in:

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is
       the subject of the action is situated; or


                                              2
       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). If venue is not proper, the court may cure the defect sua sponte

pursuant to 28 U.S.C. § 1406(a). See Trujillo v. Williams, 465 F.3d 1210, 1222 (10th Cir.

2006). Section 1406(a) provides that “[t]he district court of a district in which is filed a

case laying venue in the wrong division or district shall dismiss, or if it be in the interest

of justice, transfer such case to any district or division in which it could have been

brought.”

       Plaintiff alleges that the named Defendants reside in Oklahoma. (ECF No. 1 at

2). The Complaint does not contain any allegations of conduct that occurred in

Colorado. Moreover, the Complaint fails to comply with the pleading requirements of

Rule 8 of the Federal Rules of Civil Procedure.

       I recommend that this action be dismissed without prejudice for improper venue

because a transfer of this action to a federal district court in Oklahoma would not be in

the interest of justice.

IV. Recommendation

       For the reasons set forth herein, this Magistrate Judge respectfully

       RECOMMENDS that the Complaint and this action be DISMISSED WITHOUT

PREJUDICE for improper venue, pursuant to 28 U.S.C. § 1406(a).




                                               3
DATED at Grand Junction, Colorado, this 16th day of May, 2019.

                          BY THE COURT:




                          Gordon P. Gallagher
                          United States Magistrate Judge




                                    4
